In re Hanks, Bill; Hanks; Michell M.; Lumbermens Mutual Cas. Co.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 93-CA-0737; Parish of St. Charles, 29th Judicial District Court, Div. “E”, No. 37,782.-
Granted. The judgments of the lower courts are set aside, and the motion for summary judgment is denied. See Moore v. Crystal Oil Co., 632 So.2d 758 (La.1994). The case is remanded to the district court for further proceedings.
HALL, J., would grant and docket the case for argument.
WATSON, J., not on panel; recused.